DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Action
Receipt of Amendments/Remarks filed on 11/18/2021 is acknowledged.  Claims 1, 3-4 and 7-8 are pending in the application. Claims 2 and 5-6 have been cancelled.  New claims 7-8 are added.  Claims 1 and 3-4 have been amended.
Applicant’s amendment necessitated the new ground(s) of objection/rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  


Status of Claims
Accordingly, claims 1, 3-4 and 7-8 are presented for examination on the merits for patentability.  The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.



Withdrawn of Objection/Rejection
(1)	The amendment to specification filed on 11/18/2021 overcome the previous objection regarding the use of Trade name in the specification.  The specification objection is hereby withdrawn.
(2)	Applicant’s claim amendment filed on 11/18/2021 has been considered. The claim amendment overcome the objection to claim 1.  The claim objection is hereby withdrawn.
(3)	The claim amendment overcome the previous rejections under 35 U.S.C. 112(b) to claims 1 and 3-4 and 35 U.S.C. 112(d) to claim 5.  The rejections are hereby withdrawn.
(4)	Receipt of terminal disclaimer filed on 11/18/2021 is acknowledged.  The terminal disclaimer obviated the provisional double patenting rejections over pending reference applications: 16/610,097; 16/610,102; and 16/610,111.  Therefore, the rejections are hereby withdrawn.

New Grounds of Objection/Rejection

Objection to Specification
The amended specification filed on 11/18/2021 is objected to because the page 27 is blank/empty.  Appropriated correction is required.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) and 102(a)(2) that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

And 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by BRAVO-ALTAMIRANO et al. (WO2016/109257 A1, which has an earlier priority filing date: 12/18/2015 and was cited in Office action, mail date: 07/19/2021).
For claims 1 and 4, BRAVO-ALTAMIRANO teaches a method for controlling fungal attack by applying a composition comprising a compound of formula (I) to a plant or an area adjacent to a plant (see: [0006]; [0026]; & [0043]).
As such, the step for “applying….to a plant or an area adjacent to a plant” taught by the reference reads on the step of “contacting a plant or an area adjacent to a plant” of claim 1.
BRAVO-ALTAMIRANO teaches the particular compound of formula (I) “compound No. 145” (see structure below), which reads on the same compound of formula (I) of claim 1:

    PNG
    media_image1.png
    187
    290
    media_image1.png
    Greyscale
 (see page 79: compound No. 145).
Alternaria solani (ALTESO) which causes early blight disease in tomato crop (see page 463, Table 5: compound No. 145 vs. ALTESO; and page 464: line 4; and for Rating (A): see page 455, Table 3); and the fungal pathogen Erysiphe cichoracearum which causes powdery mildew of cucurbits (see: [0046], line 1-2 & 7-8).
It should be noted that “cucumber” is a type of “cucurbit crops”.  As such, the ““cucurbits” taught by the reference reads on the “cucumbers” of claim 1; and the “Erysiphe cichoracearum which causes powdery mildew of cucurbits” taught by the reference would read on the “fungal pathogen is Erysiphe cichoracearum which causes powdery mildew of cucumber” of claim 4.
For claim 3, BRAVO-ALTAMIRANO teaches that the compound of formula (I), i.e. the compound No. 145 set forth above, can be used in combination with additional pesticidal compounds, i.e. fungicides, insecticides, herbicides or combinations thereof (see: [0039], line 1-3), which reads on the “additional active ingredients” as claimed.


Response to Arguments
Applicants’ arguments filed on 11/18/2021 have been considered but are not persuasive.  Applicants argued that BRAVO-ALTAMIRANO does not teach or suggest the claimed compound of formula (I) is useful for the claimed crops and/or pathogens as to the fungal pathogen Alternaria solani (ALTESO) taught by the reference has been removed from the amended claim 1 (see Remarks: page 6-7).
Alternaria solani (ALTESO) has been removed from the amended claim 1, the teaching of BRAVO-ALTAMIRANO still reads on the instant claims 1, 3 and 4.
First, it should be noted that the instant method, i.e. claim 1 does not limit the “plant” which is contacted with the compound of formula (I) must be “cabbage, lettuce, cucumbers, broad beans, watermelon or peppers, because claim 1 only requires contacting at least a portion of a plant and/or an area adjacent to a plant - which means any plant - with a composition comprising the claimed compound (I) to achieve the instant method.
Likewise, claim 1 does not limit the “fungal pathogen” must be those pathogens recited in the instant claim 4 because claim 1 only requires the claimed compound of formula (I) is effective against a fungal pathogen, which means “any” fungal pathogen.
As such, BRAVO-ALTAMIRANO’s teaching, as set forth above, for applying a composition comprising the same compound of formula (I) as claimed (referred as: compound No. 145) to a tomato plant to control fungal pathogen Alternaria solani (ALTESO) does anticipate the claimed limitations “contacting a plant with a composition comprising the compound of formula (I)” and “the compound is effective against a fungal pathogen” as recited in instant claim 1.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over of BRAVO-ALTAMIRANO et al. (WO2016/109257 A1, which has an earlier priority filing date: 12/18/2015 and was cited in Office action, mail date: 07/19/2021) and in view of Nieto-Roman et al. (U.S. Patent No.  8,003,799 B2) and HUTIN et al. (U.S. Patent No. 6,953,807 B2).




Applicants Claim
Applicants claim a method of controlling fungal diseases in tomato that are at risk of being diseased comprising the steps of: contacting at least a portion of a plant and/or an area adjacent to a plant with a composition comprising compound (I):
 
    PNG
    media_image2.png
    224
    321
    media_image2.png
    Greyscale
 wherein said compound is effective against: Mycovellosiella fulva which causes leaf mold of tomato, Corynespora cassiicola which causes target spot of tomato and Colletotrichum coccodes which causes anthracnose of tomato.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claim 7, BRAVO-ALTAMIRANO teaches a method for controlling fungal attack by applying a composition comprising a picolinamide compound of formula (I) to a plant or an area adjacent to a plant (see: [0006]; [0026]; & [0043]).
As such, the step for “applying….to a plant or an area adjacent to a plant” taught by the reference reads on the step of “contacting a plant or an area adjacent to a plant” of claim 7.
BRAVO-ALTAMIRANO teaches the particular picolinamide compound of formula (I): compound No. 145 (see structure below), which reads on the same compound of formula (I) of claim 7:

    PNG
    media_image1.png
    187
    290
    media_image1.png
    Greyscale
 (see page 79: compound No. 145).
BRAVO-ALTAMIRANO teaches that the picolinamide compounds of formula (I), e.g. compound No. 145, have broad ranges of activity against fungal pathogens and fungal diseases, e.g. the fungal pathogen Alternaria solani (ALTESO) which causes early blight disease in tomato crop (see page 463, Table 5: compound No. 145 against ALTESO; and page 464: line 4; and for Rating (A): see page 455, Table 3).  As such, the reference’s teaching reads on “controlling fungal disease in tomato” of claim 7. 
For claim 8, BRAVO-ALTAMIRANO teaches that the picolinamide compound of formula (I), i.e. the compound no. 145 set forth above, can be used in combination with additional pesticidal compounds, i.e. fungicides, insecticides, herbicides or combinations thereof (see: [0039], line 1-3), which reads on the “additional active ingredients” as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
BRAVO-ALTAMIRANO teaches a similar method for controlling fungal disease (e.g. fungal pathogen Alternaria solani which causes early blight fungal disease) in tomato crop by applying a composition comprising the compound of formula (I), e.g. compound No. 145 set forth above, to a plant or an area adjacent to a plant.  However, the reference does not teach the fungal pathogen and disease, i.e. Mycovellosiella fulva which causes claim 7.  The deficiency is suggested by the reference Nieto-Roman et al. 
Nieto-Roman teaches picolinamide compounds are picolinic acid derivative fungicides, which can be used for controlling phytopathogenic fungi and fungal diseases on plants and can be applied to plant crops, the soil in which the plants are growing or in which it is desired to grow them, wherein the targeted plants include, i.e. market-garden crops and leguminous crops, tomatoes, lettuce (see: col. 1, line 6-10; col. 23, line 52-53), and wherein the fungal pathogens and fungal diseases on the leguminous crops to be controlled include, e.g. Alternaria sp. which causes alternaria leaf spot and Colletotrichum sp. which causes anthracnose (see: col. 24, line 54 & 59-60).
The other reference HUTIN teaches picolinic acid derivatives are fungicides (see: col. 1, line 17), which can be applied to a plant, the soil in which the plant is growing or desired to grow to combat phytopathogenic fungi of crops (see: col. 1, line 17; col. 10, line 36-45), wherein the targeted plants include leguminous crops, i.e. Solanaceae sp. (for example: tomatoes) (see: col. 11, line 14-15), and wherein the fungal pathogens and fungal diseases to be controlled on said leguminous crops, e.g. Alternaria sp. which causes alternaria leaf spot and Colletotrichum sp. which causes anthracnose (see: col. 12, line 35-36 & 40-41).
As such, the combined teaching of Nieto-Roman and HUTIN provides the suggestion that fungicidal picolinamide compounds (picolinic acid derivatives) can be applied to plant crops, i.e. leguminous crops including tomatoes, to control or combat Alternaria sp. which causes alternaria leaf spot and Colletotrichum sp. which causes anthracnose, in the similar manner as presently claimed.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of BRAVO-ALTAMIRANO, i.e. to apply the fungicidal picolinamide compound of formula (I) to control fungal pathogen and fungal disease in tomato plants that are at risk of diseased (Colletotrichum sp. which causes anthracnose fungal disease), to arrive at the instantly claimed method because BRAVO-ALTAMIRANO teaches that the claimed picolinamide compound of formula (I) (compound No. 145) has broad ranges of activity against fungal pathogens and fungal diseases, e.g. Alternaria solani which causes early blight disease in tomato crop, where the other references Nieto-Roman and HUTIN suggest that picolinamide compounds (picolinic acid derivatives) are fungicides, which can be applied to leguminous crops (e.g. tomatoes) to control or combat fungal diseases caused by fungal pathogens, i.e. alternaria leaf spot fungal disease which is caused by Alternaria sp. or anthracnose fungal disease which is caused by Colletotrichum sp.
Therefore, one ordinary skilled in the art would have been motivated to try the picolinamide compound of formula (I) (i.e. compound No. 145) taught by BRAVO-ALTAMIRANO to control fungal diseases, i.e. anthracnose disease which is caused by fungal pathogen Colletotrichum sp. in tomato crops, as suggested by Nieto-Roman and HUTIN combined.


Conclusion
No claims are allowed.  
Applicant’s amendment necessitated the new ground(s) of objection and/or rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616